 

Exhibit 10.1

 

Execution Version

 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”) is made as of October 15, 2020
(“Signing Date”), by and between CW Merchandize Liquidators, LLC, a Florida
limited liability company (“Seller”) and Bridgeway National Corp., a Delaware
corporation (“Buyer”). Each of Seller and Buyer are referred to individually as
a “Party” and collectively as the “Parties.”

 

W I T N E S E T H

 

WHEREAS, prior to the consummation of the transactions contemplated hereunder,
Seller owns 4,445,000 issued and outstanding shares of common stock, par value
$0.01 per share (the “Shares”) of Merchandize Liquidators, Inc. (the “Company”);
and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the Shares in accordance with the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, conditions and premises
hereinafter contained, the receipt and sufficiency of which are hereby
acknowledged by Seller and Buyer, each of Seller and Buyer hereby agrees as
follows:

 

1. Sale and Purchase of the Shares. Upon the terms and subject to the conditions
of this Agreement, effective as of the Closing, Buyer shall purchase, acquire
and assume from Seller, and Seller shall sell, convey, transfer, assign and
deliver to Buyer, all of Seller’s right, title and interest in and to the
Shares, free and clear of any mortgage, lien, pledge, charge, security interest
or encumbrance of any kind whatsoever (“Lien”), other than any Liens imposed or
arising on the Shares by applicable securities laws, the Governing Instruments
of the Company, this Agreement or created by Buyer. For purposes of this
Agreement, “Governing Instruments” shall mean, individually or collectively: (i)
the certificate of incorporation of the Company, (ii) the by-laws of the Company
and (iii) the Investor’s Rights Agreement of the Company, dated as of September
6, 2018 (the “Investor Agreement”).

 

2. Purchase Price. The purchase price for the Shares shall be Six Million Nine
Hundred Ninety-Nine Thousand Three Hundred and Eighty-One Dollars
($6,999,381.00) (the “Purchase Price”). On the Closing Date, Buyer shall pay to
Seller, the Purchase Price by wire transfer in immediately available funds to
the account identified by Seller to Buyer in writing prior to the Closing.

 

3. Closing.

 

(a) Closing. Subject to the terms and conditions of this Agreement, the closing
(the “Closing”) of the purchase and sale of the Shares contemplated hereunder
shall take place remotely by electronic transmissions on the date hereof at
10:00 a.m., or at such other date, time or place as the Parties may agree in
writing (the date and time at which the Closing is actually held being the
“Closing Date”). Each of the Parties shall use commercially reasonable efforts
to cause the Closing conditions set forth in Article 9 and Article 10 to be
satisfied or waived (except for conditions that, by their terms, cannot be
satisfied until the Closing, but subject to the satisfaction or waiver of those
conditions at the Closing), if possible, prior to October 30, 2020. Neither
Seller nor Buyer may rely, either as a basis for not consummating the
transactions contemplated by this Agreement or abandoning the transactions
contemplated by this Agreement on the failure of any of the Closing conditions
set forth in Article 9 and Article 10 to be satisfied if such failure has been
primarily caused by, or is primarily the result of such Party’s failure to
comply with its obligations under this Agreement. For the avoidance of doubt,
title to, ownership of, control over and risk of loss of the Shares shall
transfer to Buyer as of the Closing, unless expressly provided otherwise herein.

 

 

 

 

(b) Seller Closing Deliverables. At the Closing, Seller shall deliver to Buyer:

 

(i) a duly executed signature page of Seller to the letter agreement in the form
attached hereto as Exhibit A, dated on or prior to the Closing Date (the “Waiver
and Consent Agreement”); provided, however, that notwithstanding anything to the
contrary in this Agreement, Buyer agrees and acknowledges that Seller does not
control the Company or Edgar Martinez and in the event either the Company or
Edgar Martinez is unwilling to execute and deliver the Waiver and Consent
Agreement, Seller shall have no liability or Losses to the Buyer or any of its
affiliates in the event of Seller’s failure to obtain the Waiver and Consent
Agreement and Seller shall have the right to terminate the Agreement as
contemplated in Article 8 (including, if applicable, pursuant to Section
8(a)(v));

 

(ii) all original certificate(s) (together with stock powers duly executed in
blank), if any, that represent the Shares;

 

(iii) evidence of resignation of each member of the board of directors of the
Company appointed on behalf of Seller; and

 

(iv) assuming receipt of a mutually reciprocal release in substantially the same
form as the Seller Release (as defined below) from the Company and Edgar
Martinez in favor of the Seller Prior Board Members (as defined below), dated
effective as of the Closing Date (the “Reciprocal Release”), a general release
substantially in the form attached hereto as Exhibit B from Seller, dated
effective as of the Closing Date, of all claims against the Company and its
officers, managers, directors, employees and affiliates (the “Seller Release”);
provided, however, that notwithstanding anything to the contrary in this
Agreement, Buyer agrees and acknowledges that Seller does not control the
Company or Edgar Martinez and in the event either the Company or Edgar Martinez
is unwilling to execute and deliver the Reciprocal Release, Seller shall have no
liability or Losses to the Buyer or any of its affiliates in the event of
Seller’s failure to obtain the Reciprocal Release and Seller shall have the
right to terminate the Agreement as contemplated in Article 8 (including, if
applicable, pursuant to Section 8(a)(v)); and

 

(v) such other documents or instruments as may be reasonably requested by Buyer
to vest in Buyer all right, title and interest in, to and under the Shares.

 

(c) Buyer Closing Deliverables. At the Closing, Buyer shall deliver:

 

(i) the Purchase Price in accordance with Article 2; and

 

(ii) such other documents or instruments as may be reasonably requested by
Seller to vest in Buyer all right, title and interest in, to and under the
Shares.

 

2

 

 

4. Seller Representations and Warranties. Seller represents and warrants to
Buyer, as of each of the Signing Date and the Closing Date, that:

 

(a) Organization. Seller is a limited liability company duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization. Seller has the limited liability company power to own its
properties and to conduct its business as now being conducted. Seller is duly
qualified to do business and is in good standing in each jurisdiction where
Seller’s properties are owned or Seller’s business is conducted.

 

(b) Authority. Seller has full and all requisite limited liability company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. Without limiting the generality of the foregoing, Seller
has duly authorized the execution, delivery, and performance of this Agreement
by Seller. Assuming due authorization, execution and delivery by the Buyer, this
Agreement shall constitute the valid and legally binding obligation of Seller,
enforceable in accordance with its terms and conditions, except to the extent
that its enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equitable principles.

 

(c) Ownership of the Shares. Seller is the record and beneficial owner of the
Shares. The Shares represents all of Seller’s interest in the Company. Seller
has good and valid title to the Shares free and clear of Liens, other than any
Liens imposed or arising on the Shares by applicable securities laws, the
Governing Instruments of the Company, this Agreement or created by Buyer. Except
as set forth in the Governing Instruments of the Company, there are no options,
warrants, rights, calls, commitments, conversion rights, rights of exchange or
other agreements of any character, contingent or otherwise, to which Seller is a
party providing for the purchase or sale of any of the Shares by any individual,
corporation, partnership (including a general partnership, limited partnership
or limited liability partnership), limited liability company, association, trust
or other entity or organization, including a government, domestic or foreign, or
political subdivision thereof, or an agency or instrumentality thereof
(“Person”), nor any arrangements to which Seller is a party that require or
permit any of the Shares to be voted by or at the discretion of anyone other
than Seller.

 

(d) No Consents, Approvals, Violations or Breaches. Assuming due authorization,
execution and delivery of the Waiver and Consent Agreement and Reciprocal
Release by each of the Company and Edgar Martinez, neither the execution and
delivery of this Agreement by Seller, nor the consummation by Seller of the
transactions contemplated hereby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof applicable to
Seller, (ii) violate any statute, law, ordinance, rule or regulation of the
United States, any state or any political subdivision thereof, or any decree,
injunction, judgment, order, award, ruling, assessment or writ by any government
or agency, district, bureau, board, commission, court, department, official,
political subdivision, tribunal, taxing authority or other instrumentality of
any government, whether federal, state or local, domestic or foreign,
administrative agency, arbitrator or arbitration panel (“Order”) applicable to
Seller, any of its properties or assets, the violation of which would have a
material adverse effect upon Seller or any provision of any of the
organizational documents of Seller, or (iii) violate, conflict with, or result
in a breach of any provisions of, or constitute a default (or any event which,
with or without due notice or lapse of time or both would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Seller is a party or by which Seller or any of its
properties or assets may be bound which would have a material adverse effect
upon Seller.

 

3

 

 

(e) Consents. Assuming due authorization, execution and delivery of the Waiver
and Consent Agreement and Reciprocal Release by each of the Company and Edgar
Martinez and consummation of the obligations set forth in that certain side
letter agreement, dated the date hereof, by and among Seller, Buyer and Edgar
Martinez, there are no contracts binding upon Seller, or by which any of the
Shares are bound, requiring a consent, approval, authorization, order or other
action of or filing with any Person as a result of the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby.

 

(f) Legal Proceedings. There are no judicial, administrative or arbitral
actions, suits, proceedings (public or private) or governmental proceedings
pending or, to the knowledge of Seller, threatened against Seller or any of its
assets or properties which could reasonably be expected to result in the
issuance of an Order restraining, enjoining or otherwise prohibiting or making
illegal the performance of any of Seller’s obligations contemplated by this
Agreement.

 

(g) Broker. No Person has acted, directly or indirectly, as a broker, finder or
financial advisor for Seller in connection with the transactions contemplated in
this Agreement and no Person is entitled to any fee or commission or like
payment from Seller in respect thereof.

 

(h) No Other Representations and Warranties. Except for the representations and
warranties contained in this Article 4, none of the Seller, any of its
affiliates or any other Person on its behalf, has made or makes any other
express or implied guaranty, representation or warranty, either written or oral,
on behalf of the Seller or the Company, including any representation or warranty
as to the accuracy or completeness of any information regarding the Seller or
the Company furnished or made available to Buyer or its representatives, further
including any information, documents or materials delivered to or made available
to Buyer in any form or as to the future revenue, profitability or success of
the Company or any representation or warranty arising from statute or otherwise
in law.

 

5. Buyer Representations and Warranties. Buyer represents and warrants to
Seller, as of each of the Signing Date and the Closing Date, that:

 

(a) Organization. Buyer is a corporation duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its incorporation. Buyer
has the corporate power to own its properties and to conduct its business as now
being conducted. Buyer is duly qualified to do business and is in good standing
in each jurisdiction where Buyer’s properties are owned or Buyer’s business is
conducted.

 

4

 

 

(b) Authority. Buyer has full and all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
Without limiting the generality of the foregoing, Buyer has duly authorized the
execution, delivery, and performance of this Agreement by Buyer. Assuming due
authorization, execution and delivery by the Seller, this Agreement shall
constitute the valid and legally binding obligation of Buyer, enforceable in
accordance with its terms and conditions, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equitable principles.

 

(c) No Consents, Approvals, Violations or Breaches. Neither the execution and
delivery of this Agreement by Buyer, nor the consummation by Buyer of the
transactions contemplated hereby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof applicable to
Buyer, (ii) violate any statute, law, ordinance, rule or regulation of the
United States, any state or any political subdivision thereof, or any Order
applicable to Buyer, any of its properties or assets, the violation of which
would have a material adverse effect upon Buyer or any provision of any of the
organizational documents of Buyer, or (iii) violate, conflict with, or result in
a breach of any provisions of, or constitute a default (or any event which, with
or without due notice or lapse of time or both would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Buyer is a party or by which Buyer or any of its properties
or assets may be bound which would have a material adverse effect upon Buyer.

 

(d) Legal Proceedings. There are no judicial, administrative or arbitral
actions, suits, proceedings (public or private) or governmental proceedings
pending or, to the knowledge of Buyer, threatened against Buyer or any of its
assets or properties which could reasonably be expected to result in the
issuance of an Order restraining, enjoining or otherwise prohibiting or making
illegal the performance of any of Buyer’s obligations contemplated by this
Agreement.

 

(e) Broker. No Person has acted, directly or indirectly, as a broker, finder or
financial advisor for Buyer in connection with the transactions contemplated in
this Agreement and no Person is entitled to any fee or commission or like
payment from Buyer in respect thereof.

 

(f) Investment. The Shares are being acquired by Buyer for investment only and
not with a view to, or offer or sale in connection with, any public distribution
thereof. Buyer acknowledges that the Shares have not been registered under any
federal or state securities or “blue sky” Laws and may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and any comparable applicable state or foreign law, except pursuant to an
exemption from such registration available under the Securities Act (and such
comparable state or foreign law). Buyer is (1) an “accredited investor” (as such
term is defined in Rule 501 of Regulation D of the Securities Act), (2) able to
bear the economic risk of holding the Shares for an indefinite period (including
total loss of its investment), and (3) has sufficient knowledge and experience
in financial and business matters so as to be capable of evaluating the merits
and risk of its investment.

 

5

 

 

(g) Solvency. Buyer has (or will have as of the Closing Date) sufficient cash on
hand or other sources of immediately available funds to enable it to make
payment of the Purchase Price and consummate the transactions contemplated by
this Agreement. Immediately after giving effect to the transactions contemplated
hereby, each of Buyer and its subsidiaries, shall be solvent and shall (i) be
able to pay its debts as they become due; (ii) own property that has a fair
saleable value greater than the amounts required to pay its debts (including a
reasonable estimate of the amount of all contingent liabilities); and (iii) have
adequate capital to carry on its business. Buyer is neither transferring any
property nor incurring any obligation in connection with the transactions
contemplated by this Agreement with the intent to hinder, delay or defraud
either present or future creditors of any of (i) Buyer or any of its
subsidiaries, (ii) Seller or (iii) the Company. In connection with the
transactions contemplated hereby, Buyer has not incurred, nor plans to incur,
debts beyond its ability to pay as they become absolute and matured.

 

(h) Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the business, its results of operations,
prospects, condition (financial or otherwise) or assets of the Company, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
Seller and the Company for such purpose. Buyer acknowledges and agrees that (i)
in making its decision to enter this Agreement and to consummate the
transactions contemplated hereby, Buyer has relied solely upon its own
investigation and express representations and warranties of Seller set forth in
Article 4 of this Agreement, and (ii) none of Seller, any of its Affiliates or
any other Person has made any representation or warranty as to the Seller (or
the Company under this Agreement), except as expressly set forth in Article 4 of
this Agreement.

 

(i) No Other Representations and Warranties. Except for the representations and
warranties contained in this Article 5, none of the Buyer, any of its affiliates
or any other Person on its behalf, has made or makes any other express or
implied guaranty, representation or warranty, either written or oral, on behalf
of the Buyer, including any representation or warranty as to the accuracy or
completeness of any information regarding the Buyer furnished or made available
to Seller or its representatives, further including any information, documents
or materials delivered to or made available to Seller in any form or any
representation or warranty arising from statute or otherwise in law.

 

6. Director and Officer Indemnification and Insurance.

 

(a) Buyer agrees that all rights to indemnification, advancement of expenses and
exculpation by the Company now existing in favor of each of Jason Conley and
Jeff Weiner (collectively, “Seller Prior Board Members”), in their capacity as
directors of the board of directors of the Company prior to the Closing Date, as
provided in the Governing Instruments of the Company, in each case as in effect
on the date of this Agreement, or pursuant to any other agreements in effect on
the date hereof, shall survive the Closing Date and shall continue in full force
and effect in accordance with their respective terms.

 

(b) In the event Buyer, the Company or any of their respective successors or
permitted assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of Buyer or the
Company, as the case may be, shall assume all of the obligations set forth in
this Article 6.

 

6

 

 

7. Indemnification.

 

(a) Indemnification of Buyer. Subject to the terms and limitations in this
Article 7, as of and after the Closing, Seller agrees to indemnify and hold
harmless Buyer and each of its directors, officers, employees, stockholders,
attorneys and agents (the “Buyer Indemnitees”), against and in respect of any
and all out-of-pocket loss, cost, payments, demand, penalty, forfeiture,
expense, liability, judgment, deficiency or damage, and diminution in value or
claim (including actual costs of investigation and attorneys’ fees and other
costs and expenses) (all of the foregoing collectively, “Losses”) incurred or
sustained by any Buyer Indemnitee as a result of or in connection with any
breach, inaccuracy or nonfulfillment or the alleged breach, inaccuracy or
nonfulfillment of any of the representations, warranties and covenants of Seller
contained herein.

 

(b) Indemnification of Seller. Subject to the terms and limitations in this
Article 7, as of and after the Closing, Buyer agrees to indemnify and hold
harmless Seller and each of its members, managers, officers, employees,
attorneys and agents (the “Seller Indemnitees”) against and in respect of any
Losses incurred or sustained by Seller Indemnitee as a result of or in
connection with (i) any breach, inaccuracy or nonfulfillment or the alleged
breach, inaccuracy or nonfulfillment of any of the representations, warranties
and covenants of Buyer contained herein or (ii) the Assumed Liabilities. For
purposes of this Agreement, “Assumed Liabilities” means, assuming the
consummation of the Closing as contemplated hereunder, any and all Losses,
arising out of, incurred in connection with or attributable to the ownership
(direct or indirect) of the Shares at any time prior to, on or after the
Closing; provided, however, that notwithstanding anything to the contrary in
this definition, Assumed Liabilities shall exclude any Losses for which Seller
has an indemnification obligation under Section 7(a) of this Agreement.

 

(c) Procedures.

 

(i) In the event that any Party shall claim that it is entitled to be
indemnified pursuant to the terms of this Agreement, it (the “Claiming Party”)
shall provide written notice of such claim (a “Claim Notice”) to the other Party
against which the claim is made (the “Indemnifying Party”) as promptly as
reasonably practicable after confirmation of the facts supporting the claim or
receipt of a written notice of any claim of a third party (a “Third Party
Claim”), that may reasonably be expected to result in a claim by such third
party against the Party to which such notice is given, as the case may be. A
Claim Notice shall describe the claim or Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Claiming Party. The omission or delay of any Claiming
Party to provide a Claim Notice to any Indemnifying Party shall not relieve the
Indemnifying Party from any liability, which it may have to such Claiming Party
unless, and only to the extent that, such failure, omission or delay results in
the forfeiture by the Indemnifying Party of substantive rights or defenses.
Notwithstanding anything to the contrary in the foregoing, Seller shall not have
any obligation to indemnify Buyer with respect to a matter if Buyer fails to
deliver a Claim Notice for such matter before the expiration of the applicable
survival period set forth in Section 7(f)(ii).

 

7

 

 

(ii) The Indemnifying Party shall, upon receipt of written notice of a Third
Party Claim and at its expense, defend such claim in its own name or, if
necessary, in the name of the Claiming Party. The Claiming Party shall cooperate
with and make available to the Indemnifying Party such assistance and materials
as may be reasonably requested of the Claiming Party, and the Claiming Party
shall have the right, at its expense, to participate in the defense of a Third
Party Claim, subject to the Indemnifying Party’s right to control the defense
thereof. The Indemnifying Party shall have the right to settle and compromise
any such claim with respect to which it controls the defense (i) without the
consent of the Claiming Party if it obtains an unconditional general release for
the benefit of the Claiming Party, and (ii) with the consent of the Claiming
Party, which consent shall not be unreasonably withheld in all other
circumstances. In the event the Indemnifying Party shall fail or not have the
right to assume the defense required hereunder, or shall notify the Claiming
Party that it shall refuse to conduct a defense against a Third Party Claim,
then the Claiming Party shall have the right to conduct a defense against such
claim and shall have the right to settle and compromise such claim without the
consent of the Indemnifying Party. Once the amount of such claim is liquidated
and the claim is finally determined, the Claiming Party shall be entitled to
pursue each and every remedy available to it at law or in equity to enforce the
indemnification provisions of this Agreement.

 

(d) Payment of Indemnification. Any payments by Seller to a Buyer Indemnitee
will be treated by the Parties as an adjustment to the Purchase Price for tax
purposes, unless otherwise required by applicable law.

 

(e) Survival of Covenants and Indemnification Obligations. (i) None of the
covenants of each of Seller and Buyer set forth in this Agreement shall survive
the Closing Date other than those which by their terms contemplate performance
after the Closing Date, and each such other surviving covenants shall survive
the Closing for the period contemplated by its terms, and (ii) the
representations and warranties of each of Seller and Buyer set forth in this
Agreement shall survive the Closing until the eighteen (18) month anniversary of
the Closing, except in the case of certain representations and warranties of
Seller and Buyer that survive the Closing indefinitely as set forth in Section
7(f)(ii). The indemnification to which any Claiming Party is entitled from the
Indemnifying Party pursuant to Section 7(a) or Section 7(b) for Losses shall be
effective so long as it is asserted prior the expiration of the applicable
survival period for such matter.

 

(f) Certain Limitations. Notwithstanding anything to the contrary in this
Article 7:

 

(i) The total payments made by Seller to Buyer Indemnitees with respect to
Losses shall not exceed the Purchase Price actually paid to Seller.

 

(ii) The representations and warranties of Seller and Buyer shall survive until
the eighteen (18) month anniversary of the Closing; provided, that,
notwithstanding anything to the contrary in the foregoing, with respect to (A)
the representations and warranties of Seller set forth in each of Section 4(a)
(Organization), Section 4(b) (Authority), Section 4(c) (Ownership of the
Shares), and Section 4(h) (No Other Representations and Warranties) shall
survive the Closing indefinitely, and (B) the representations and warranties of
Buyer set forth in each of Section 5(a) (Organization), Section 5(b)
(Authority), Section 5(f) (Investment), Section 5(g) (Solvency), Section 5(h)
(Independent Investigation) and Section 5(i) (No Other Representations and
Warranties), shall survive the Closing indefinitely.

 

8

 

 

(iii) Payments made by an Indemnifying Party pursuant to Section 7(a) or Section
7(b) in respect of any Losses shall be limited to the amount of any liability or
damage that remains after deducting therefrom any insurance proceeds and any
indemnity, contribution or other similar payment actually received by the
Claiming Party in respect of any such claim. The Claiming Party shall use its
commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any losses prior to
seeking indemnification under this Agreement.

 

(iv) In no event shall any Indemnifying Party be liable to any Claiming Party
for any punitive, incidental, consequential, special or indirect damages,
including lost profits, loss of future revenue or income, loss of business
reputation or opportunity relating to the breach or alleged breach of this
Agreement, or diminution of value or any damages based on any type of multiple
(other than indemnification for amounts paid or payable to third parties in
respect of any Third Party Claim for which indemnification hereunder is
otherwise required).

 

(v) In no event shall either Buyer, on the one hand, or Seller, on the other
hand, be entitled to duplicate compensation with respect to any claims or any
breach of representation, warranty or covenants herein asserted under the terms
of this Agreement, even though such claim or breach may be addressed by more
than one provision of this Agreement.

 

(vi) Seller shall not be liable under this Article 7 for any Losses based upon
or arising out of any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement if Buyer had actual knowledge
of such inaccuracy or breach prior to the Closing.

 

(g) Exclusive Remedies. Subject to Article 17, each of the Parties acknowledges
and agrees that their sole and exclusive remedy with respect to any and all
claims (other than claims arising from Fraud on the part of a Party in
connection with the transactions contemplated by this Agreement) for any breach
of any representation, warranty or covenant set forth herein or otherwise
relating to the subject matter of this Agreement, shall be pursuant to the
indemnification provisions set forth in this Article 7. “Fraud” means actual
Delaware common law fraud committed by a Party to this Agreement with the intent
to deceive with respect to the representations and warranties made by such Party
in Section 4 or Section 5 of this Agreement, as the case may be, and upon which
such other Party has reasonably relied (and does not include any fraud claim
based on constructive knowledge, equitable fraud, negligent misrepresentation,
recklessness or a similar theory). In furtherance of the foregoing, each Party
hereby waives, to the fullest extent permitted under applicable law, any and all
rights, claims and causes of action for any breach of any representation,
warranty or covenant set forth herein or otherwise relating to the subject
matter of this Agreement it may have against the other Party and their
affiliates and each of their respective representatives arising under or based
upon any applicable law, except pursuant to the indemnification provisions set
forth in this Article 7. Nothing in this Article 7 shall limit any Person’s
right to seek and obtain any equitable relief to which any Person shall be
entitled pursuant to Article 17 or to seek any remedy on account of Fraud by any
Party.

 

9

 

 

8. Termination.

 

(a) This Agreement may be terminated at any time prior to the Closing:

 

(i) by the mutual written consent of Seller and Buyer;

 

(ii) by Buyer by written notice to Seller if Buyer is not then in material
breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, or covenant
made by Seller pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Article 9 and such breach, inaccuracy or
failure has not been cured by Seller within ten days of Seller’s receipt of
written notice of such breach from Buyer, unless such failure shall be due to
the failure of Buyer to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

 

(iii) by Seller by written notice to Buyer if Seller is not then in material
breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, or covenant
made by Buyer pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Article 10 and such breach, inaccuracy or
failure has not been cured by Buyer within ten days of Buyer’s receipt of
written notice of such breach from Seller, unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

 

(iv) by Buyer or Seller in the event that there shall be any law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or any Order restraining or enjoining the transactions
contemplated by this Agreement; or

 

(v) by Seller, if the Closing shall not have occurred on or before October 30,
2020.

 

(b) In the event of the termination of this Agreement in accordance with Section
8(a), (i) this Agreement shall forthwith become void, (ii) neither Party shall
have any right or remedy against the other Party as a result of such termination
and (iii) there shall be no liability on the part of any Party to the other
Party, except, in each case, (1) as set forth in this Article 8 and Article 12
hereof; and (2) that nothing herein shall relieve any Party from liability for
any willful breach of any provision hereof.

 

10

 

 

9. Conditions to Buyer’s Obligations. The obligations of Buyer under this
Agreement to close the transactions contemplated hereunder as of the Closing
shall be subject to the satisfaction, or waiver by Buyer, of each of the
following conditions:

 

(a) The representations and warranties of Seller contained in Article 4 shall be
true and correct in all respects as of the Closing Date with the same effect as
through made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date);

 

(b) Seller shall have performed and complied in all material respects with all
covenants, agreements, obligations and conditions required by this Agreement to
be performed or complied with by Seller on or prior to the Closing Date;

 

(c) No Order shall have been issued which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting consummation of such transactions;

 

(d) Seller shall have delivered to Buyer the executed documents as provided in
Section 3(b), and to the extent applicable, in the forms attached as Exhibits
hereto; and

 

(e) Buyer shall be reasonably satisfied that the Waiver and Consent Agreement
has been duly authorized, delivered and executed by each of the parties to the
Investors Agreement.

 

10. Conditions to Seller’s Obligations. The obligations of Seller under this
Agreement to close the transactions contemplated hereunder as of the Closing
shall be subject to the satisfaction, or waiver by Seller, of each of the
following conditions:

 

(a) The representations and warranties of Buyer contained in Article 5 shall be
true and correct in all respects as of the Closing Date with the same effect as
through made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date);

 

(b) Buyer shall have performed and complied in all material respects with all
covenants, agreements, obligations and conditions required by this Agreement to
be performed or complied with by Buyer on or prior to the Closing Date;

 

(c) No Order shall have been issued which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting consummation of such transactions;

 

(d) Buyer shall have delivered to Seller the executed documents as provided in
Section 3(c), and to the extent applicable, in the forms attached as Exhibits
hereto; and

 

(e) Seller shall be reasonably satisfied that each of (i) the Waiver and Consent
Agreement, and (ii) the Reciprocal Release, has been duly authorized, delivered
and executed by each of the other parties thereto.

 

11

 

 

11. CERTAIN DISCLAIMERS. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY AND EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH
IN ARTICLE 4 AND ARTICLE 5, IT IS THE EXPLICIT INTENT OF EACH OF THE PARTIES,
AND THE PARTIES HEREBY AGREE, THAT NEITHER PARTY, NOR ANY OF ITS AFFILIATES NOR
ANY OF ITS REPRESENTATIVES HAVE MADE OR ARE MAKING ANY GUARANTY, REPRESENTATION
OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WHETHER AT LAW OR IN EQUITY, WRITTEN
OR ORAL WITH RESPECT TO (I) SELLER, ITS AFFILIATES OR ITS REPRESENTATIVES, THE
SHARES, THE COMPANY OR ANY OF THE ASSETS OR LIABILITIES OF THE COMPANY, (II) THE
BUYER, ITS AFFILIATES OR REPRESENTATIVES, OR (III) THE ACCURACY OR COMPLETENESS
OF THE INFORMATION, RECORDS, AND DATA (INCLUDING ANY ESTIMATES, PROJECTIONS OR
OTHER FORECASTS OR PLANS RELATING THERETO) DELIVERED OR MADE AVAILABLE TO A
PARTY OR ITS REPRESENTATIVES) IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT (INCLUDING ANY DESCRIPTION OF THE COMPANY OR ANY OF THE ASSETS
OR LIABILITIES OF THE COMPANY, OR ANY OTHER INFORMATION FURNISHED OR DISCLOSED
TO A PARTY OR ITS REPRESENTATIVES BY THE PARTY, ITS AFFILIATES OR ITS
REPRESENTATIVES) AND ANY SUCH OTHER PURPORTED REPRESENTATIONS OR WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED. THE PROVISIONS CONTAINED IN THIS AGREEMENT ARE THE
RESULT OF EXTENSIVE NEGOTIATIONS AMONG THE BUYER AND THE SELLER AND, EXCEPT AS
EXPRESSLY SET FORTH IN ARTICLE 4 AND ARTICLE 5, NO OTHER ASSURANCES,
REPRESENTATIONS OR WARRANTIES ABOUT THE QUALITY, CONDITION, OR STATE OF THE
SHARES, THE COMPANY OR ANY OF THE ASSETS OR LIABILITIES OF, THE COMPANY ARE OR
WERE MADE BY SELLER, ITS AFFILIATES OR ITS REPRESENTATIVES IN THE INDUCEMENT
THEREOF. BUYER ACKNOWLEDGES AND AGREES (I) IT HAS NOT EXECUTED OR AUTHORIZED THE
EXECUTION OF THIS AGREEMENT IN RELIANCE UPON ANY SUCH PROMISE, GUARANTY,
REPRESENTATION OR WARRANTY NOT EXPRESSLY SET FORTH HEREIN AND (II) IT TAKES FULL
RESPONSIBILITY FOR MAKING ITS OWN EVALUATION AS TO THE ADEQUACY AND ACCURACY OF
ANY ESTIMATES, PROJECTIONS AND FORECASTS RELATING TO THE SHARES, THE COMPANY AND
ANY ASSETS OR LIABILITIES OF THE COMPANY.

 

12. Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.

 

12

 

 

13. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Article 13):

 

If to Seller, to:

 

c/o CW Merchandize Liquidators, LLC

4100 Island Boulevard, #1804

Aventura, FL 33160

Attention: Jeff Weiner and Jason Conley

Email: dogprivate29@yahoo.com

Email: jconley@weiconcapital.com

 

with a copy (which shall not constitute notice) to:

 

Hunton Andrews Kurth LLP

600 Travis St., Suite 4200

Houston, Texas 77002

Attention: Jordan Hirsch

Email: jordanhirsch@HuntonAK.com

 

If to Buyer, to:

 

Eric Blue

Bridgeway National Corp.

1015 15th Street NW, Suite 1030

Washington, DC 20005

Attention: Eric Blue

eric.blue@bridgewaynational.com

 

with a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attention: Ronelle Porter

Email: rporter@loeb.com

 

14. Interpretation. For purposes of this Agreement: (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole;
and (d) all references to “$,” “Dollars” and “dollars” in this Agreement are to
United States dollars. Unless the context otherwise requires, references herein:
(i) to Articles, Sections and Exhibits mean the Articles and Sections of, and
Exhibits attached to, this Agreement; (ii) to an agreement, instrument or other
document means such agreement instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (iii) to a statute means such statute as amended from
time to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

13

 

 

15. Severability. Whenever possible, each provision or part thereof of this
Agreement shall be interpreted in such manner as to be valid and effective under
applicable law, but in the event that any part of this Agreement is declared by
any court or other judicial or administrative body of competent jurisdiction to
be null, void, illegal or unenforceable, said provision shall survive to the
extent it is not so declared, and all of the other provisions or parts thereof
of this Agreement shall remain in full force and effect, and any such null,
void, illegal or unenforceable provision or part thereof shall be reformed to
the minimum extent required to render such provision or part thereof valid,
legal and enforceable and in a manner so as to preserve the economic and legal
substance of the transactions contemplated by this Agreement to the fullest
extent permitted by applicable law.

 

16. No Third Party Beneficiary. Except as provided in Article 6 or Article 7,
this Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

17. Specific Performance. Each of the Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and monetary damages may not be a sufficient remedy.
Accordingly, each of the Parties agrees that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

18. Further Assurances. Following the Closing, each of the Parties shall, and
shall cause their respective affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances, and take such further
actions as may be reasonably required to carry out the provisions hereof and
give effect to the transactions contemplated by this Agreement.

 

19. Entire Agreement. This Agreement constitutes the entire understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings, whether oral or written.

 

20. No Waiver. The waiver by any Party of the breach of any of the terms and
conditions of, or any right under, this Agreement shall not be deemed to
constitute the waiver of any other breach of the same or any other term or
condition or of any similar right. No such waiver shall be binding or effective
unless expressed in writing and signed by each Party.

 

14

 

 

21. Benefit; Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
Neither Party may assign its rights or obligations hereunder without the prior
written consent of the other Party, which shall not be unreasonably withheld or
delayed. No assignment shall relieve the assigning Party of any of its
obligations hereunder. In the event Buyer or any subsequent (direct or indirect)
assignee of Buyer assigns this Agreement or any of its rights or interests under
Article 7 of this Agreement to a third party pursuant to the terms hereof, Buyer
or its subsequent assignee, as applicable, shall no longer have any rights to
make a claim for indemnification under Article 7 following such assignment. Any
purported assignment in violation of this Article 21 shall be voidable at the
option of the non-assigning Party.

 

22. Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL.

 

(a) This Agreement, and any claim, counter-claim, controversy or dispute arising
under or in connection with this Agreement, shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to any
conflict or choice of laws principles that may direct application of laws of
another jurisdiction.

 

(b) Each of the Parties irrevocably elects as the sole judicial forum for the
adjudication of any matters arising under or in connection with this Agreement,
and consent to the jurisdiction of, the courts of the State of Delaware or the
United States of America in the State of Delaware.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
ARTICLE 22.

 

23. Acknowledgement and Waiver of Post-Closing Attorney-Client Privilege. Each
of the Parties acknowledges that Seller has retained Hunton Andrews Kurth LLP
(“HAK”) to act as its counsel in connection with the transactions contemplated
hereby and that HAK has not acted as counsel for any other Person in connection
with the transactions contemplated hereby for conflict of interest or any other
purposes. The Buyer agrees that any attorney-client privilege and the
expectation of client confidence attaching as a result of HAK’s representation
of Seller or any of its affiliates related to the preparation for, and
negotiation and consummation of, the transactions contemplated by this
Agreement, including all communications among HAK and Seller or its affiliates
in preparation for, and negotiation and consummation of, the transactions
contemplated by this Agreement (collectively “Deal Communications”), shall
survive the Closing and shall be deemed to be retained and owned collectively by
Seller, shall be controlled by Seller and shall not pass to or be claimed by the
Buyer or the Company, without Seller’s prior written consent, which may be
withheld in its sole discretion. Buyer hereby releases any of its rights and
interests to and in the Deal Communications, and neither Buyer nor the Company
shall have access to any Deal Communications, unless approved by such Seller in
its sole discretion. Buyer agrees that, notwithstanding any current or prior
representation of Seller by HAK, HAK shall be allowed to represent Seller and
any of their respective affiliates in any matters and disputes adverse to any of
the Buyer or the Company that either is existing on the date hereof or arises in
the future and relates to this Agreement and the transactions contemplated
hereby, and Buyer hereby waives any conflicts or claim of privilege that may
arise in connection with such representation. Further, Buyer agrees that, in the
event that a dispute arises after Closing between Buyer or its affiliates, on
the one hand, and Seller or any of its affiliates, HAK may represent Seller or
any of its affiliates in such dispute even though the interests of such Seller
or its respective affiliates may be directly adverse to Buyer or any of their
respective affiliates.

 

15

 

 

24. Non-Recourse. This Agreement may only be enforced against, and any claim,
action, suit or other legal proceeding based upon, arising out of, or related to
this Agreement, or the negotiation, execution or performance of this Agreement,
may only be brought against the entities that are expressly named as Parties and
then only with respect to the specific obligations set forth herein with respect
to such Party. No past, present or future director, officer, employee,
incorporator, manager, member, partner, stockholder, affiliate, agent, attorney
or other representative of any Party or of any affiliate of any Party, or any of
their successors or permitted assigns, shall have any liability for any
obligations or liabilities of any Party under this Agreement or for any claim or
dispute based on, in respect of or by reason of the transactions contemplated
hereby.

 

25. Amendments and Modification. This Agreement may not be amended or
supplemented at any time unless by a writing executed by both of the Parties.

 

26. Headings. The headings in this Agreement are solely for convenience or
reference and shall not affect its interpretation.

 

27. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
This Agreement or any counterpart may be executed via facsimile or other
electronic transmission (including portable document format (*pdf)), and any
such executed facsimile or electronic copy shall be treated as an original.

 

28. Time of Essence. With regard to all rights and obligations of the Parties
and all dates and time periods set forth or referred to in this Agreement, time
is of the essence.

 

[Signature Page Follows]

 

16

 

 

IN WITNESS WHEREOF, this Agreement has been signed by the parties on the day and
year first above written.

 

  SELLER:       CW Merchandize Liquidators, LLC       By:                Name:  
  Title:  

 

  BUYER:       Bridgeway National Corp.       By:                Name:    
Title:  

 

17

 

 

Execution Version

 

EXHIBIT A

 

WAIVER AND CONSENT AGREEMENT

 

 

 

 

Execution Version

 

EXHIBIT B

 

RELEASE

 

 

